DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 18, 2022 (hereinafter “03/18/22 Amendment") has been entered, and fully considered.  In the 03/18/22 Amendment, claims 7, 8, 10, 11, & 15 were amended.  No claims were cancelled (claims 1-6 were previously cancelled), or newly added.  Therefore, claims 7-16 remain pending in the application.         
3.	The 03/18/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) and 103 previously set forth in the Non-Final Office Action mailed 01/06/22 (“01/06/22 Action”).    
4.	New claim objections and rejections under §§ 112(b), 112(d), & 103 are set forth herein.

Claim Objections
5.	Claims 7 & 14 are objected to because of the following informalities:  
	a.	In claim 7, lines 12-13, the recitation of “said handle having two buttons, where a first button is used for sealing tissue and/or vessel when pressed, and a second button is used for cutting” should instead recite --said handle having two buttons, wherein a first button of the two buttons is used for sealing tissue and/or a vessel when pressed, and a second button of the two buttons is used for cutting” for clarity. 
b.	In claim 14, lines 1-2, the recitation of “wherein said handle includes threaded joint” should instead recite --wherein said handle includes a threaded joint-- for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 8, 9, 11, & 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 8 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “wherein the jaw insert is cleaned and/or autoclaved after it is disassembled from the outer tube or it is replaced.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 8.  Clarification is required.
9.	Claim 9 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “wherein the outer tube is disassembled and is cleaned and/or autoclaved after it is disassembled.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 9.  Clarification is required.
10.	Claim 11 recites the limitation “the third insert contact” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claim 11 recites the limitation “the cutter” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
12.	Claim 13 is rejected as ultimately depending from a claim (claim 11) rejected under 35 U.S.C. 112(b).

13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claims 8 & 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
15.	Claim 8 is a dependent apparatus claim, yet only recites a method/use step that fails to further limit the structure of the device.  More particularly, the recitation of “wherein the jaw insert is cleaned and/or autoclaved after it is disassembled from the outer tube or it is replaced” fails to specify any further limitation concerning the structure of the claimed jaw insert or the claimed outer tube.   
16.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
17.	Claim 9 is a dependent apparatus claim, yet only recites a method/use step that fails to further limit the structure of the device.  More particularly, the recitation of “wherein the outer tube is disassembled and is cleaned and/or autoclaved after it is disassembled” fails to specify any further limitation concerning the structure of the claimed outer tube.   
18.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0165443 to Livneh (“Livneh”) in view of U.S. Patent App. Pub. No. 2012/0136347 to Brustad et al. ("Brustad"), and further in view of U.S. Patent No. 6,030,384 to Nezhat (“Nezhat”).
22.	Regarding claim 7, Livneh teaches a bipolar surgical device, comprising: 
a jaw insert with jaws [tubular casing (54) operatively connected to a pair of clamping members (56, 58) - ¶’s [0042], [0043]; FIG. 3b (reproduced below)], the jaw insert [(54)] being connected to an outer tube [shaft (64) - see ¶[0043] (“The shaft 64 surrounds and is slidably 102 supported about… the tubular casing 54…”)], wherein said jaws [(56, 58)] comprise at least an upper jaw and a lower jaw [clearly shown in FIG. 3b below], 

    PNG
    media_image1.png
    98
    677
    media_image1.png
    Greyscale

FIG. 3b of Livneh
said jaw insert [(54)] and said outer tube [(64)] are connected to a handle [handle assembly (46) - ¶[0041]; FIGS. 2, 3d] having at least one enclosed part operating as a jaw driving mechanism [primary actuator (84) and its constituent components - ¶’s [0047], [0050]; FIG. 3d] 
wherein said handle [(46)] includes a first contact pole [electrical contact (101) - ¶’s [0048], [0053], [0055], [0057]; FIG. 2 (reproduced below)] causing an electrical conduction on a first insert contact [first ring (140) - ¶’s [0057], [0058]; FIG. 2] of the jaw insert [(54)] and a second contact pole [electrical contact (103) - ¶’s [0048], [0053], [0055], [0057]; FIG. 2 (below)] causing an electrical conduction on a second insert contact [second ring (140) - ¶’s [0057], [0058]; FIG. 2] of the jaw insert [(54)], wherein the first insert contact is connected to the upper jaw and the second insert contact is connected to the lower jaw [note: the two rings (140) are connected to the jaws via electrical leads (72, 74); see ¶’s [0057]-[0058]; FIG. 2; it would have been a simple matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have one ring/lead combination connected to one of the clamping members, with the other ring/lead combination connected to the other of the  clamping members], [and]

    PNG
    media_image2.png
    330
    534
    media_image2.png
    Greyscale

FIG. 2 of Livneh
said jaw driving mechanism [(84)] operatively coupled to a trigger [trigger (94) - ¶’s [0047], [0050]; FIGS. 2, 3d] such that said jaws [(56, 58)] close when said trigger [(94)] is pressed and said jaws [(56, 58)] open when said trigger [(94)] is not pressed [¶[0047]]. 
	A.	SEALING/CUTTING BUTTONS
	Livneh teaches that the instrument is a multi-mode surgical instrument for performing electro-surgical procedures including various cutting and cauterizing procedures on animal anatomy (including tissue and blood vessels), primarily with the use of electrical current which can be bipolar, and which is supplied via a power supply/generator (42) [see ¶[0040]; FIG. 1].
	Livneh does not, however, teach: 
said handle having two buttons, where a first button is used for sealing tissue and/or vessel when pressed, and a second button is used for cutting of the tissue and/or the vessel when pressed.
	Brustad, in a similar field of endeavor, teaches an electrosurgical instrument including jaws for manipulating tissue [¶[0085]; FIG. 1].  Brustad teaches that the use of electrosurgical RF energy to cut and/or coagulate tissue in a bipolar fashion was well known, and that the desired surgical effect (e.g., cut, coagulate, etc.) is based upon various factors including the current density ratio between the electrodes, the electrode geometry and the current and voltage supplied to the electrodes [¶[0114]].  
	Brustad further teaches that the actuator (handle/housing) (14) [see FIG. 3A-1] may include switches (116, 118) to activate cut, coagulate, seal, fuse or other electrosurgical activities and indicators to identify or highlight the activated or deactivated activity [see ¶[0085]], and specifically teaches a “cut” button or switch [see, e.g., ¶[0091]].  While Brustad does not appear to specifically teach a seal “button,” it is the Examiner’s position that the particular “form factor” of either switch (116, 118) [i.e., whether chosen to be a switch, button, or other actuation mechanism] would have been a simple matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention.
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bipolar, multi-mode surgical instrument of Livneh to include actuation “buttons” for both a “cut” mode and a “seal” mode, and more particularly “such that said handle [has] two buttons, where a first button is used for sealing tissue and/or vessel when pressed, and a second button is used for cutting of the tissue and/or the vessel when pressed,” since such a modification amounts merely to the application of well-known actuation mechanisms (buttons) for the activation of well-known electrosurgical modes (cut, seal, etc.), recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Brustad), and one of ordinary skill in the art would have been capable of applying these modes and mode actuation mechanisms the known device of Livneh, and the results (i.e., activating different modes of a multi-mode device) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	B.	VAPOR RELEASE HOLES
	The combination of Livneh and Brustad, as set forth above, does not, however, teach:
wherein the at least an upper jaw is configured with a plurality of holes to release trapped vapors generated during sealing or cutting of the tissue and/or vessel.
	However, the use of holes on one or both jaws for releasing vapors generated during operation of the instrument was well known in the art before the effective filing date of the claimed invention.	
	As one example, Nezhat, in a similar field of endeavor, teaches a bipolar surgical device including a pair of actuatable jaws [Abstract].  Nezhat further teaches that “[o]ptionally, either or both of the jaws may be perforated or otherwise provided with passages in order to permit the release of steam which is a byproduct of tissue heating” [col. 3, ll. 25-27]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Livneh and Brustad such that the at least an upper jaw is configured with a plurality of holes to release trapped vapors generated during sealing or cutting of the tissue and/or vessel, as explicitly taught by Nezhat, in order to permit the release of steam which is a known byproduct of tissue heating [Nezhat, col. 3, ll. 25-27].  Still further, such a modification amounts merely to the application of a known steam release technique, recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Nezhat), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Livneh/Brustad, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
23.	Regarding claim 8, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	Livneh further teaches wherein the jaw insert [(54)] is cleaned and/or autoclaved after it is disassembled from the outer tube [(64)] or it is replaced [further to the rejections under §§ 112(b) & 112(d) set forth above, this is a recitation of an intended use method step that fails to further limit the structure of the device; nonetheless, the jaw insert (54) is capable of being cleaned and our autoclaved after disassembly, as broadly as claimed]. 
24.	Regarding claim 9, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Livneh further teaches wherein the outer tube [(64)] is disassembled and is cleaned and/or autoclaved after it is disassembled [further to the rejections under §§ 112(b) & 112(d) set forth above, this is a recitation of an intended use method step that fails to further limit the structure of the device; nonetheless, the outer tube (64) is capable of being cleaned and our autoclaved after disassembly, as broadly as claimed]. 
25.	Regarding claim 10, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	Livneh further teaches wherein said handle [handle assembly (46)] further includes a third contact pole [Livneh depicts three contact poles as part of handle assembly (46), i.e., from left-to-right in FIG. 2, see contact poles (101), (103), (101)]. 
26.	Regarding claims 11& 12, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	As best understood regarding claim 11 [see rejections under § 112(b) above] & claim 12, Brustad further teaches:
wherein the third contact pole causes an electrical conduction on the third insert contact of the jaw insert, wherein the third insert contact is connected to the cutter; and 
wherein the first contact pole and the second contact pole cause sealing of the tissue and/or vessel while the third contact pole causes the cutting effect.
	For example, Brustad teaches that the actuator (handle/housing) (14) includes a number of contact poles [contact brushes (26a-d) - ¶[0097]] ultimately connected to an electrosurgical unit that provides power [¶[0097]].  The contact poles [brushes] are in communication with a number of insert contacts [conductive rings (24a-24d)] disposed on a rotary connector which then routes wires to a number of electrodes [(103a, 103b, 105a, 105b)] disposed on the jaws [(102, 104)] of the device [see ¶’s [0086]-[0090], [0096], [0097]]. The electrodes may be used for, e.g., cutting and sealing functionality [e.g., ¶’s [0085], [0088]] [note: as broadly as claimed, an electrode disposed on a jaw that provides a desired surgical cutting effect is considered a “cutter”].  
It would have been a routine matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Livneh, Brustad, & Nezhat to include any number of known/desired insert contact/contact pole configurations (or connections) for the purpose of transmitting electrosurgical energy to one or more electrodes positioned on the jaws of the device for the purpose of effecting cutting and sealing functionality (and/or other electrosurgical effects), including, e.g., wherein the third contact pole causes an electrical conduction on the third insert contact of the jaw insert, wherein the third insert contact is connected to the cutter; and wherein the first contact pole and the second contact pole cause sealing of the tissue and/or vessel while the third contact pole causes the cutting effect.
27.	Regarding claim 13, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 11 for the reasons set forth in detail (above) in the Office Action.  
Livneh further teaches wherein said first insert contact [(101)], said second insert contact [(103)], and said third insert contact [(101)] are separated by insulators [see insulation (138) on jaw insert (54) - ¶[0055]; FIG. 2].

28.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Livneh, Brustad, & Nezhat, as applied to claim 7 above, and further in view of U.S. Patent App. Pub. No. 2013/0253480 to Kimball et al. ("Kimball").
29.	Regarding claim 14, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	While the Livneh teaches that said outer tube and said jaw insert are detachably coupled to said handle [e.g., ¶[0009]; FIGS. 3b, 3d], the combination of Livneh, Brustad, & Nezhat does not teach:
wherein said handle includes threaded joint in which said outer tube and said jaw insert are detachably coupled to said handle.
	Kimball, in a similar field of endeavor, teaches a body assembly and a selectively-coupleable end effector assembly [Abstract], including a handle assembly (240) having a distal aperture (242) formed within a casing (244) and configured to receive shaft (220) and threaded slip nut (230) of end effector assembly (210) [¶’s [0068], [0070], [0071]; FIG. 6A].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Livneh, Brustad, & Nezhat such that said handle includes threaded joint in which said outer tube and said jaw insert are detachably coupled to said handle, since such threaded connections were recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Kimball), and one of ordinary skill in the art would have been capable of applying this known connection technique to a known device (the device of Livneh, Brustad, & Nezhat), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

30.	Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Livneh, Brustad, & Nezhat, as applied to claim 7 above, and further in view of U.S. Patent App. Pub. No. 2013/0046295 to Kerr et al. ("Kerr").
31.	Regarding claim 15, the combination of Livneh, Brustad, & Nezhat teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
	Livneh (as modified above in the rejection of claim 7) teaches wherein the said upper jaw and said lower jaw are used for sealing of the tissue and/or vessel [see rejection of claim 7 set forth in detail above]. 
The combination of Livneh, Brustad, & Nezhat does not, however, teach:
wherein the upper jaw and the lower jaw are separated by spacers allowing space between said upper jaw and said lower jaw when the jaws are closed.
	Kerr, in a similar field of endeavor, teaches an electrosurgical device comprising an end effector (210) including upper and lower jaw members (212, 214) [¶[0050]; FIGS. 9-10].  The lower jaw member (214) includes a base (218) having a plurality of stop members (220) [i.e., “spacers”] protruding therefrom [¶[0050]; FIG. 9].  The stop members (220) are constructed of an electrically insulating material, and serve to define a separation or gap distance between the upper and lower jaw members (212, 214) when the jaw members (212, 214) are moved to a closed configuration [¶’s [0050]-[0051]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Livneh, Brustad, & Nezhat such that the upper jaw and the lower jaw are separated by spacers allowing space between said upper jaw and said lower jaw when the jaws are closed, as taught by Kerr, to facilitate generating an effective tissue seal [Kerr, ¶[0051]]. 
32.	Regarding claim 16, the combination of Livneh, Brustad, Nezhat, & Kerr teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
	Livneh further teaches wherein said upper jaw or said lower jaw includes a cutter used for cutting the tissue and/or vessel [as broadly as claimed, the opposing surfaces of each of the upper and lower jaws comprise “cutters” in that they conduct energy therethrough (and through anatomy disposed therebetween - see ¶[0057]) for the purpose of electrosurgical cutting - see ¶[0040] and note that the claim specifies no structural limitations of the claimed “cutter”]. 

Response to Arguments
33.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment).  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794